        Case 3:17-mj-01493-SALM Document 11 Filed 07/19/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 IN RE: GRAND JURY SUBPOENAS                         Case Nos.       3:17-mj-1493 (SALM)
                                                                     3:17-mj-1494 (SALM)
                                                                     3:17-mj-1495 (SALM)
                                                                     3:17-mj-1630 (SALM)
                                                                     3:17-mj-1631 (SALM)
                                                                     3:17-mj-1632 (SALM)


                                                     July 19, 2020


                                    MOTION TO UNSEAL

       The Government respectfully moves the Court to unseal the above-captioned cases and all

the documents filed in these cases. The sealing orders in these cases has expired. In addition, all

the subpoenas relate to the same investigation, which has concluded. Accordingly, there is no

longer a basis to keep these cases sealed, and the Government requests that the motion to unseal

be granted.

                                                     Respectfully submitted,


                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY

                                                     /s/ Neeraj N. Patel

                                                     NEERAJ N. PATEL
                                                     ASSISTANT U.S. ATTORNEY
                                                     Federal Bar No. phv04499
                                                     157 Church Street, 25th Floor
                                                     New Haven, CT 06510
                                                     Tel.: (203) 821-3700
                                                     Email: neeraj.patel@usdoj.gov
         Case 3:17-mj-01493-SALM Document 11 Filed 07/19/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 19, 2020, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.


                                              /s/ Neeraj N. Patel
                                              Neeraj N. Patel
                                              Assistant United States Attorney
